McCOY, P. J.
While I concur in the result reached, I do not concur in the limited construction placed on that part of section 4, art. 13, Const., which reads as follows:
“That no county, municipal corporation, civil township, district or subdivision shall be included within such district or subdivision without a majority vote in favor thereof of the county, municipal corporation, civil township, district or subdivision, as the case may be, which is proposed to be included therein.”
*215I am of the opinion that this provision might and does apply to all manner of taxation districts that might 'be held to be within the purview of section 4; that this provision is not limited to only “irrigation” or “water” districts. I am of the view that none of the provisions of section 4 apply to an election held under the law in relation to the consolidation of school districts for school purposes. This is as far -as this decision should go . When we have decided that section 4 has no application to the case at bar, we should not, in addition thereto, tie ourselves up in regard to what section 4 does apply to.